Citation Nr: 0837263	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-10 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1. Entitlement to service connection for hearing loss of the 
right ear. 

2. Entitlement to service connection for hearing loss of the 
left ear.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii which denied, in pertinent part, service connection 
for hearing loss and tinnitus. 

The issue of service connection for hearing loss has been 
recharacterized as service connection for hearing loss of the 
right ear and service connection for hearing loss of the left 
ear based on the evidence of record.  


FINDINGS OF FACT

1. The competent medical evidence shows that the veteran has 
a right ear hearing loss disability attributable to service.  

2. Audiological testing shows that the veteran's left ear 
hearing loss does not meet the VA threshold to constitute a 
disability.   

3. The competent medical evidence shows that the veteran has 
a tinnitus disability attributable to service.   


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss of 
the right ear have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).  

2. The criteria for service connection for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).  

2. The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with post-adjudication notice 
regarding the service connection claims for hearing loss and 
tinnitus in April 2006.  The RO provided the appellant with 
the notice of the criteria for assigning disability ratings 
and effective dates in March 2006, also subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2007 
statement of the case and a December 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in service 
38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold at any of the 
frequencies of 500; 1,000; 2,000; 3,000; or 4,000 (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500; 1,000; 2,000; 3,000; 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

I. Service connection for hearing loss of the right ear and 
left ear. 

The veteran alleges that he incurred hearing loss due to his 
military service.  He attributes the condition to exposure to 
grenades, rifles, and helicopters during his service.  

The veteran's form DD-Form 214 indicates that the veteran's 
military occupational specialty was stock control and 
accounting specialist.  

Service medical records indicate that veteran had no hearing 
problems at an August 1969 enlistment examination.  In 
January 1972 the veteran complained of hearing problems in 
his left ear after going to a rifle range, but he did not 
undergo audiological testing.  

In December 2005 a VA medical note indicated the veteran 
suffered from hearing loss that was worse on the left ear 
than the right.  The note continued that the hearing loss was 
confirmed by physical examination, but there was no auditory 
threshold testing performed.  

In April 2007, the veteran underwent a hearing evaluation at 
a private facility.  The doctor indicated that the veteran's 
exposure to post-service noise exposure was unremarkable.  
Pure tone testing was conducted and showed the following:  

HERTZ

500 
1000
2000
3000
4000
Right Ear 
30
35
35
25
35
Left Ear
25
5
10
15
35

After pure tone testing the examiner concluded that the 
veteran suffers from severe high frequency hearing loss in 
both ears that was connected to his service.  

Although the veteran's occupation while in service is not 
likely to have exposed him to significant acoustic trauma, 
the service medical records indicate that he was treated for 
hearing problems.  Pure tone threshold testing performed in 
April 2007 indicates the veteran meets the hearing loss 
disability threshold for VA purposes in the right ear, and 
the examining doctor opined that his hearing loss was more 
likely than not linked to his military service.  

Accordingly, service connection for a right ear hearing loss 
disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 
At 57-58.  

The veteran does not suffer from a left ear hearing loss 
disability for VA purposes.  Pure tone threshold testing 
reveals that the veteran does not meet the hearing loss 
disability threshold under VA regulations.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a left 
ear hearing loss disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  
II. Service connection for tinnitus.  

The veteran alleges that he incurred tinnitus due to his 
military service and exposure to grenades, rifles and 
helicopters.  At the April 2007 hearing evaluation, the 
veteran stated he experienced constant tinnitus.  

The service medical records do not include a diagnosis for 
tinnitus, but the veteran complained of hearing problems 
after going to a rifle range.  

The April 2007 audio examination included an opinion from the 
private examiner that the veteran's tinnitus was more likely 
than not linked to his military service.  

The private examiner in April 2007 links the veteran's 
tinnitus to his military service, and the veteran has a 
documented right ear hearing disability.  Moreover, the 
veteran was treated in service for hearing problems after 
visiting a rifle range.  However, the medical evidence of 
record includes no treatment or discussion of tinnitus other 
than the April 2007 private hearing evaluation.   Thus, the 
evidence is in relative equipoise.  When the evidence is in 
relative equipoise, the law requires that the veteran be 
given the benefit of the doubt.  38 C.F.R. § 3.102.  

Accordingly, service connection for tinnitus is warranted.  
Gilbert v. Derwinski, 1 Vet. App. At 57-58.  












ORDER

1. Entitlement to service connection for hearing loss of the 
right ear is granted. 

2. Entitlement to service connection for hearing loss of the 
left ear is denied.  

3. Entitlement to service connection for tinnitus is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


